      Case: 4:19-cr-01044-RLW Doc. #: 36 Filed: 03/31/21 Page: 1 of 12 PageID #: 92



                                LINITED STATES DISTRICT COURT
                                EASTERN DISTRICT OF MISSOURI
                                       EASTERN DIVISION

 I.]NITED STATES OF AMERICA,                   )
                                               )
         Plaintiff,                            )
                                               )
 v                                             )       No. 4:19CR01044 RLW
                                               )
 TIFFANY MCALLISTER,                           )
                                               )
         Defendant                             )

                                   GUIL      PLEA AG

          Come now the parties and hereby agree, as follows:

 I.    PARTIES:

           The parties are the defendant, TIFFANY MCALLISTER, represented by
                                                                             defense counsel,

 Brocca Morrison, Esq., and the United States of America (hereinafter
                                                                      "United States,, or

 "Government"), represented by the office of the United States Attorney for the Eastern
                                                                                        District of
Missouri' This agreement does not, and is not intended to, bind any governmental office
                                                                                        or agency

other than the United States Attorney for the Eastern District of Missouri.
                                                                            The Court is neither a
party to nor bound by this agreement.

2.     GUILTY PLEA:

         Pursuant to Rule 11(c)(1)(A), Federal Rules    of Criminal Procedure, in exchange for           the

defendant's voluntary plea of guilty to Counts   l,2,and   3, the United States agrees that it   will move
for the dismissal of Counts 4,5, and6 at sentencing. The government further
                                                                            agrees that no further

federal prosecution   will be brought in the Eastern District of Missouri relative to the defendant,s
participation in a scheme to prepare fraudulent federal tax returns between
                                                                            January      l,   2015 and
  Case: 4:19-cr-01044-RLW Doc. #: 36 Filed: 03/31/21 Page: 2 of 12 PageID #: 93



December 31,2018, of which the Government is aware at this time. In addition, the parties agree

that the U.S. Sentencing Guidelines Total Offense Level analysis agreed to by the parties is the

result of negotiation and led, in part, to the guilty plea The parties further agree that either party

may request a sentence above or below the U.S. Sentencing Guidelines range (combination of Total

Offense Level and Criminal History Category) ultimately determined by the Court pursuant to any

chapter of the Guidelines and   Title   18, United States Code, Section 3553(a) as long as notice of any

such request be given no later than ten days prior to sentencing and that said notice shall specify

the legal and factual bases for the request.

3.   ELEMENTS:

       As to Count s I ,2, and 3 , the defendant admits to knowingly violating Title 26, United States

Code, Section 7206(2), and admits there is a factual basis for the plea and further fully understands

that the elements of the crime are:

       One, the defendant aided in, assisted in, procured, counseled, or advised on the

       preparation and presentation of returns arising under the Internal Revenue laws;

       Two, these retums falsely claimed wages, withholdings, or education tax credits for

       taxpayers M.N. and A.A. during the tax years2014 and20l5;

       Three, the defendant knew the returns were false;

       Four, the false statements were material; and

       Five, the defendant did so with the intent to do something the defendant knew the law

       forbids.

4. FACTS:




                                                    2
  Case: 4:19-cr-01044-RLW Doc. #: 36 Filed: 03/31/21 Page: 3 of 12 PageID #: 94



        The parties agree that the facts in this case are as follows and that the government

would prove these facts beyond a reasonable doubt if the case were to go to trial. These

facts may be considered as relevant conduct pursuant to Section 1B1.3:

       Defendant began operating a tax preparation service in 2009. Although she stopped signing

the returns as a paid tax preparer, she continued operating a tax preparation business through the

2019 tax year. During that period of time, Defendant registered two businesses with the Missouri

Secretary   of State and obtained employer identification numbers for them through the Internal

Revenue Service. Defendant has never conducted business through either business or employed

anyone through the businesses. Nevertheless, between January 7,2014 and December 31, 2016,

Defendant prepared tax returns that fraudulently claimed that she and some of her clients received

wages, and had taxes withheld, with respect to the defunct businesses. Defendant also knowingly

prepared tax returns   for clients that fraudulently claimed wages and withholdings from other

nonoperational businesses, self-employment business losses, and educational expenses. The

purpose of the fraudulent retum entries was to increase the federal tax refunds her clients obtained.

       An investigation by the Internal Revenue Service revealed that Defendant received payment

for assisting in the fraudulent preparation of 39 tax returns for the tax years of 2014 through   2017   .



In particular, Defendant prepared and filed the following federal income tax returns for            the

identified tax filers in the tax years 2014 and2015:



      DATE              TAX YEAR           TAXPAYER           FALSE ENTRY            TAX LOSS

 January 22,2015            2014                M.N.               Wages,             $8,428.00
                                                               Withholdings,
                                                               Education Tax
                                                                  Credits




                                                 a
                                                 -l
     Case: 4:19-cr-01044-RLW Doc. #: 36 Filed: 03/31/21 Page: 4 of 12 PageID #: 95



 January 23,2015               20t5               M.N                Wages,            $7,t77.00
                                                                 Withholdings,
                                                                 Education Tax
                                                                    Credits
     March 7,2016              20r5               A.A.             Wages and           $3,106.00
                                                                  Withholdings

Defendant agrees and admits that her false representations for the tax years of 2014, 2015, 2016,

and20l7 caused tax losses to the Intemal Revenue Service for the counts set forth in the indictment

in the amount of $205,093. However, the total relevant conduct is $920,854.

5.      STATUTORY PENALTIES:

         The defendant fully understands that the maximum possible penalty by law for the crime of

aiding and assisting in the filing of fraudulent tax returns charged in Counts 7,2, and 3 to which the

defendant is pleading guilty is imprisonment for not more than 3 years, a fine of not more than

$250,000.00, or both. The Court may also impose a3-year period of supervised release.

6.     II.S. SE,NTENCING GI                   S: 2018 MANUAL:

         The defendant understands that Counts      l, 2, and 3 are affected by the U.S. Sentencing
Guidelines and the actual sentencing range is determined by both the Total Offense. The parties

agree that the following are the applicable U.S. Sentencing Guidelines Total Offense Level

provisions.



                a.         Chapter 2 Offense Conduct:

                     (!)    Base Offense Level: The parties agree that the base offense level is 16 as

found in Section 2Tl.a@)Q) and2T4.l(F) because the tax loss as it relates to the indictment is more

than $100,000 and less than $250,000.

                      A)     Chanter 2 Specific Offense Characteristics: The parties agree that the




                                                   4
  Case: 4:19-cr-01044-RLW Doc. #: 36 Filed: 03/31/21 Page: 5 of 12 PageID #: 96



following Specific Offense Characteristic applies: 2 levels should be added pursuant to Section

2T1.4(b)(l)(2) because the defendant was in the business of preparing or assisting in the preparation

of tax returns.

                   b.        Chapter 3 Adiustments:

                        (!)     Other Adiustments: The parties submit that 4 levels should be added

pursuant to Section 38 1 .l (a) because the defendant was a leader or organizer of a criminal activity

that involved f,rve or more participants.

                        Q)     Acceptance of Responsibilitv: The parties recommend that three levels

should be deducted pursuant          to   Section 3E1.1(a) and (b) because the defendant has clearly

demonstrated acceptance of responsibility and timely notified the govemment of his intent to plead

guilty. The parties agree that the defendant's eligibility for this deduction is based upon information

presently known.        If   subsequent to the taking   of the guilty plea the government receives new

evidence   of     statements   or conduct by the defendant which it believes are inconsistent with

defendant's eligibility for this deduction, the government may present said evidence to the court,

and argue that the defendant should not receive all or part     ofthe deduction pursuant to Section

3E1.1, without violating the plea agreement.
               c. Estimated Total Offense Level: The parties estimate that the Total Offense
       Level is

19.

                   d.        Criminal History: The determination of the defendant's Criminal History

        Category shall be left to the Court. Either party may challenge, before and at sentencing,

        the finding of the Presentence Report as to the defendant's criminal history and the




                                                        5
     Case: 4:19-cr-01044-RLW Doc. #: 36 Filed: 03/31/21 Page: 6 of 12 PageID #: 97



         applicable category. The defendant's criminal history is known to the defendant and is

         substantially available in the Pretrial Services Report.

                e.      Effect of Parties' U.S. Sentencing Guidelines Analvsis: The parties agree

         that the Court is not bound by the Guidelines analysis agreed to herein. The parties may not

         have foreseen all applicable Guidelines. The Court may, in its discretion, apply or not apply

         any Guideline despite the agreement herein and the parties shall not be permitted to

         withdraw from the plea agreement.

7.      WAIVER OF APPEAL AND POST-CONVICTION RIGHTS:

                        Appeal: The defendant      has been   fully apprised by defense counsel of the
                ^.
         defendant's rights concerning appeal and fully understands the right to appeal the sentence

         under Title 18, United States Code, Section 3742.

                       (!)    Non-Sentencing Issues: The parties waive all rights to appeal all non-

jurisdictional, non-sentencing issues, including, but not limited to, any issues relating to pretrial

motions, discovery and the guilty plea.

                  Q)    Sentencing Issues: In the event the Court accepts the plea, accepts the U.S.

Sentencing Guidelines Total Offense Level agreed to herein, and, after determining a Sentencing

Guidelines range, sentences the defendant within or below that range, then, as part            of this
agreement, the defendant hereby waives all rights to appeal all sentencing issues other than Criminal

History, but only if it affects the Base Offense Level or Criminal History Category. Similarly, the

Government hereby waives all rights to appeal all sentencing issues other than Criminal History,

provided the Court accepts the plea, the agreed Total Offense Level and sentences the defendant

within or above that range.




                                                   6
 Case: 4:19-cr-01044-RLW Doc. #: 36 Filed: 03/31/21 Page: 7 of 12 PageID #: 98



               b.      Habeas Corpus: The defendant agrees to waive all rights to contest the

       conviction or sentence in any post-conviction proceeding, including one pursuant to Title

       28, United States Code, Section 2255, except for claims of prosecutorial misconduct or

       ineffective assistance of counsel.

               c.      Right to Records: The defendant waives all rights, whether              asserted

       directly or by a representative, to request from any department or agency of the United

       States any records pertaining to the investigation or prosecution of this case, including any

       records that may be sought under the Freedom of Information Act, Title 5, United States

       Code, Section 522, or the Privacy Act, Title 5, United States Code, Section 552(a).

8.   OTHER:

                       Disclosures Reouired      bv the United States Prohation Office:             The
               ^.
       defendant agrees to truthfully complete and sign forms as required by the United States

       Probation Office prior to sentencing and consents to the release of these forms and any

       supporting documentation by the United States Probation Office to the government.



               b.      Civil or Administrative Actions not Barred; Effect on                     Other

       Governmental Agencies      :


       Nothing contained herein limits the rights and authority of the United States to take any

civil, tax, immigration/deportation or administrative action against the defendant.

               c.      Supervised Release: Pursuant to an y supervised release term, the Court will

       impose standard conditions upon the defendant and may impose special conditions related

       to the crime defendant committed. As a special condition of supervised release, defendant

       agrees not to initiate any contact, direct or indirect, with victims of the offense or identified




                                                  7
Case: 4:19-cr-01044-RLW Doc. #: 36 Filed: 03/31/21 Page: 8 of 12 PageID #: 99



    govemment witnesses. These conditions will be restrictions on the defendant to which the

    defendant    will be required to adhere. Violation of the conditions of supervised        release

    resulting in revocation may require the defendant to serve a term of imprisonment equal to

    the length of the term of supervised release, but not greater than the term set forth in Title

    18, United States Code, Section 3583(e)(3),     without credit for the time served after release.

    The defendant understands that parole has been abolished.

            e.      Possibility of Detention: The defendant may be subject to immediate

    detention pursuant to the provisions of Title 1 8, United States Code, Section 3143.

            f.      tr'ines- Restitution and Costs     of Incarceration and Sunervision:         The

    Court may impose a fine, restitution (in addition to any penalty authorized by law), costs of

    incarceration and costs of supervision. The defendant agrees that any fine or restitution

    imposed by the Court      will be due and      payable immediately. The precise amount of

    restitution is unknown at the present time. Pursuant to Title 18, United States Code, Section

    3663A, an order of restitution is mandatory for all crimes listed in Section 3663A(c).

    Regardless of the Count of conviction, the amount of mandatory restitution imposed shall

    include all amounts allowed by Section 3663A(b) and the amount of loss agreed to by the

    parties, including all relevant conduct loss. The defendant agrees to provide full restitution

    to all victims of all charges in the indictment.

           &        Forfeiture: The defendant agrees to forfeit all of the defendant's interest in

    all items seized by law-enforcement officials during the course of their investigation

    including, but not limited to: currency or any personal property. The defendant admits that

    all United States currency, property and assets seized by law enforcement officials during

    their investigation constitute the proceeds of the defendant's illegal activity,            were



                                               8
 Case: 4:19-cr-01044-RLW Doc. #: 36 Filed: 03/31/21 Page: 9 of 12 PageID #: 100



        commingled with illegal proceeds or were used to facilitate the illegal             activity.   The

        defendant agrees to execute any documents and take all steps needed to transfer title or

        ownership of said items to the government and to rebut the claims of nominees and/or

        alleged third party owners. The defendant further agrees that said items may be disposed         of

        by law enforcement officials in any manner.

9.    ACKNOWLEDGMENT AND WA                                OF THE DEFENDANT'S RIGHTS: In

pleading guilty, the defendant acknowledges, fully understands and hereby waives his rights,

including but not limited to: the right to plead not guilty to the charges; the right to be tried by a

jury in a public   and speedy trial; the right to   file pretrial motions, including motions to suppress or

exclude evidence; the right at such trial to a presumption of innocence; the right to require the

government to prove the elements of the offenses against the defendant beyond a reasonable doubt;

the right not to testify; the right not to present any evidence; the right to be protected from compelled

self-incrimination; the right at trial to confront and cross-examine adverse witnesses; the right to

testify and present evidence and the right to compel the attendance of witnesses. The defendant

further understands that by this guilty plea, the defendant expressly waives all the rights set forth in

this paragraph.

        The defendant fully understands that the defendant has the right to be represented by

counsel, and if necessary, to have the Court appoint counsel at trial and at every other stage of the

proceeding. The defendant's counsel has explained these rights and the consequences of the waiver

of these rights. The defendant fully understands that, as a result of the guilty plea, no trial will, in

fact, occur and that the only action remaining to be taken in this case is the imposition of the

sentence.




                                                       9
Case: 4:19-cr-01044-RLW Doc. #: 36 Filed: 03/31/21 Page: 10 of 12 PageID #: 101



       The defendant is fully satisfied with the representation received from defense counsel. The

defendant has reviewed the government's evidence and discussed the government's case and all

possible defenses and defense witnesses with defense counsel. Defense counsel has completely and

satisfactorily explored all areas which the defendant has requested relative to the government's case

and any defenses.

10. VOLUNTARY NATURE                 OF THE GUILTY PLEA AND PI,N,A AGREE,ME,NT:

       This document constitutes the entire agreement between the defendant and the government,

and no other promises or inducements have been made, directly or indirectly, by any agent of the

government, including any Department of Justice attomey, conceming any plea to be entered in this

case. In addition, the defendant states that no person has, directly or indirectly, threatened or

coerced the defendant to do or refrain from doing anything in connection with any aspect of this

case, including entering a plea   of guilty.

       The defendant acknowledges having voluntarily entered into both the plea agreement and

the guilty plea. The defendant further acknowledges that this guilty plea is made of the defendant's

own free will and that the defendant is, in fact, guilty.



11.   CONSEOUENCES OF POST.PLEA MISCONDUCT:

       After pleading guilty and before sentencing,         if   defendant commits any crime, other than

minor trafhc offenses, violates any condition of release that results in revocation, violates any term

of this guilty plea agreement,        intentionally provides misleading, incomplete        or   untruthful

information to the U.S. Probation Office or fails to appear for sentencing, the United States, at its

option, may be released from its obligations under this agreement. The Government may also, in

its discretion, proceed with this agreement and may advocate for any sentencing position supported




                                                   10
Case: 4:19-cr-01044-RLW Doc. #: 36 Filed: 03/31/21 Page: 11 of 12 PageID #: 102



by the facts, including but not limited to obstruction of justice and denial of acceptance of

responsibility.




                                             11
Case: 4:19-cr-01044-RLW Doc. #: 36 Filed: 03/31/21 Page: 12 of 12 PageID #: 103



12.    NO RIGHT TO WITHDRAW GUILTY PLEA:

        Pursuant   to Rule 11(c) and (d),     Federal Rules    of Criminal   Procedure, the defendant

understands that there   will   be no right to withdraw the plea entered under this agreement, except

where the Court rejects those portions        of the plea agreement which deal with       charges the

government agrees to dismiss or not to bring.




 March 30, 2021
Date                                                    TRACY L. BERRY 014753 TN
                                                        Assistant United States Attomey
                                                        111 South 10th Street, Room 20.333
                                                        St. Louis, Missouri 63102
                                                        (314) s39-2200


7/ae*A/
    /
ffut"                                                   TIFF                   TER

                                                        Defendant


          t,5      7t
Date                                                              MORRISON
                                                        Attomey for Defendant




                                                   I2
